FILED
                              NOT FOR PUBLICATION                           JUN 08 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GREGORY LYNN NORWOOD,                             No. 10-16188

                Plaintiff - Appellant,            D.C. No. 1:08-cv-00172-ROS

  v.
                                                  MEMORANDUM *
M. ROBINSON, Correctional Officer; et
al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                     Roslyn O. Silver, District Judge, Presiding **

                               Submitted May 24, 2011 ***

Before:         PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Gregory Lynn Norwood, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
              The Honorable Roslyn O. Silver, Chief United States District Judge
for the District of Arizona, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
exhaust administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.

§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We vacate in part and

remand.

      The district court determined that Norwood’s grievance dated September 27,

2006 was insufficient to exhaust Norwood’s claim that prison officials confiscated

his property in retaliation for filing grievances because it did not allege that

retaliation was the reason for the confiscation. Although the grievance did not

advance the legal theory of retaliation, it gave the prison adequate notice of the

harm being grieved. See Griffin v. Arpaio, 557 F.3d 1117, 1120 (9th Cir. 2009)

(explaining that a grievance need not include legal terminology or legal theories if

it sufficiently provides notice of the harm being grieved). Accordingly, we remand

for further proceedings on Norwood’s First Amendment retaliation claim with

respect to the confiscation of his property.

      We do not review the district court’s dismissal of Norwood’s claims

regarding delivery of packages and defendant Sampson’s alleged failure to

intervene because those claims are not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).


                                            2                                      10-16188
The parties shall bear their own costs on appeal.

VACATED in part and REMANDED.




                                   3                10-16188